Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2015

                                       No. 04-15-00289-CR

                                    Rodney Joe GARRETT,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3151
                           Honorable Steve Hilbig, Judge Presiding

                                         ORDER
        The reporter’s record in this appeal was originally due on July 6, 2015. Bettina Williams,
one of the court reporters responsible for filing the reporter’s record in this appeal, has filed a
second notification of late record, asking for an extension of time to file the reporter’s record to
September 15, 2015. The extension is GRANTED IN PART. The reporter’s record is due on
September 4, 2015. See TEX. R. APP. P. 35.3(c) (providing that each extension of time to file the
reporter’s record in an ordinary appeal must not exceed 30 days). No further extensions will be
granted.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court